GREGORY, Judge
(concurring):
The remarks of the military judge noted in the principal opinion were inappropriate; however, I see no fair risk that they resulted in any prejudice to appellant. These *600remarks were made outside the hearing of the court members and, therefore, could have had no influence on the sentence adjudged. Cf. United States v. Clower, 23 U.S.C.M.A. 15, 48 C.M.R. 307 (1974).
It is certainly true that the military judge must avoid even the appearance of unfairness in his court. I do not consider the remarks of the military judge in this case, however, as rising to the level where an appearance of unfairness has possibly been created.
I concur that the other assignments of error do not have merit, and I join in the disposition directed by the principal opinion.